Williams, J.:
We think the court had power to allow the amendment to the summons and complaint. The allegations in the complaint clearly indicated the nature of the plaintiffs cause of action — that it was sought to recover damages' for personal injuries and there was and could be no surprise to the defendant. It was clearly a mistake on the part of the attorney for the plaintiff in preparing the summons and complaint. The power to make such an amendment was recognized by the Court of Appeals in Spooner v. D., L. & W. R. R. Co. (115 N. Y. 22), where precisely the same error had occurred in the title to the action. In that case, as here, the question was not raised either by answer or demurrer. On the trial a motion was made at the close of the plaintiff’s case to dismiss the complaint upon the ground that the action was not brought in the name of the real party in interest. The motion was denied, and there was an exception:
The court by Finch, J., said: “ If it (the objection) was apparent upon the face of the complaint, it could have been reached by demurrer, for there would have been a defect of parties. Otherwise it is new matter to be pleaded in the answer, and if not no such issue is raised and no such question can be tried. (Smith v. Hall, 67 N. Y. 50.) The objection was one which, if taken in proper season, could have been obviated by a very simple and purely formal amendment, and when not taken by either demurrer or answer, must be deemed to have been waived, and may be disregarded. The difficulty was one rather of form than substance. * * * The complaint * * * stated a cause of action in favor of the infant averring a wrong done to her, and damages suffered by her, and so indicating that she was the real plaintiff appear*64ing by her guardian ad litem. The defendant was not misled. The answer correctly interpreted the meaning of the complaint, in spite of the informality of its title, for the defense was rested upon a denial of the negligence alleged, and an assertion of contributory negligence on the part of the infant. The formal defect in the title was, therefore, properly disregarded when raised at the close of the plaintiff’s case, and the trial court was justified in construing the complaint as setting out a cause of action in the name and behalf of the infant, appearing by her guardian.”
No question appears to have been raised in this case as to the question of contributory negligence. The real question involved is as to the alleged negligence of the defendant.
The plaintiff alleged in his complaint, among other things, that the accident and his injuries resulted from the negligence of the defendant in setting him to work with a machine which was out of repair and which could not be used with safety by any one. The learned trial judge charged the jury, among other things, “ If you find that there was a defect in this machine, that ordinary care in examining and inspecting it would have enabled the master to ascertain that defect, and that he did not ascertain it, and did not put it in the condition in which he should have if he had used ordinary care, why then he would be liable, etc. If the failure to do that was what caused the accident to happen, etc.”
The issue as to defendant’s negligence was thus fairly made and submitted, and the only question is whether there was sufficient evidence upon this issue to support the verdict of the jury.
•We think there was evidence upon which the jury might well find that the machine was in a defective condition before and at the time of the accident. There was a conflict, it is true, but there was evidence tending to show that there was a clicking noise in the machine before the accident, which the plaintiff noticed, and to which he called the attention of the foreman. There was evidence tending to show that this noise would not have been made by the machine if it had been in proper condition; that it indicated the clutch in the machine was out of order, and that if the clutch was out of order the die would continue to move up and down when the foot was not pressed upon the treadle. Upon this evidence, if credited by the jury, they might well find that the machine was not *65in proper condition before the accident occurred, and that the defective condition was such as would cause the machine to operate in the very way the plaintiff claims it did when he was injured, and so to cause the injury sustained by him. There was evidence upon which the jury might well find that the foreman was notified before the accident of the clicking noise. Indeed, this was hardly denied. It was then the duty of the foreman representing the defendant to examine and inspect the machine and remedy the defect if it existed. In the absence of notice of any defective condition it might be said that the defendant would not have been chargeable with notice thereof under the’ circumstances; but when the attention of the foreman was called to the fact that this noise was made which indicated that the clutch was out of order, was not working smoothly, he was certainly under obligations to make some examination and inspection of the machine to determine if it was in a defective condition, and if so, to repair it. There was evidence upon which the jury might well find that the foreman, when his attention was called to the clicking noise, made no examination and inspection of the machine beyond looking at it casually, and that then he told the plaintiff it was all right, and to go on with his work. This certainly was not the exercise of such care by way of inspection and examination of the machine as the law required at the hands of the defendant or the foreman who represented it. Then there was clearly evidence upon which the jury were justified, if they credited the account given by the plaintiff of the accident, in finding that the accident and injuries suffered by the plaintiff resulted from the defective condition of the machine and the negligence of the defendant in furnishing and putting the plaintiff to work upon a machine which was not reasonably safe and suitable for his use; that he had notice of its defective condition and failed to make such inspection and examination of it as would have disclosed the real defect, and failed to remedy such defect. This was sufficient to charge the defendant with liability to the plaintiff for the damages resulting to him from the accident and his injuries.
Accidents occurring under very similar circumstances in the operating of machines of the same kind have been the subject of other actions in the courts, and verdicts therein for the plaintiff *66have been sustained upon appeal, where substantially the same questions as to the defendant’s negligence have arisen as are involved in this action. (Van Sickel v. Ilsley, 75 Hun, 537; affirmed in the Court of Appeals, 149 N. Y. 569 ; Fox v. LeComte, 2 App. Div. 61; S. C., 37 N. Y. Supp. 316.)
We think there was no error in the submission of the case to the jury, and that the judgment should be affirmed, with costs.
Van Brunt, P. J., Patterson, O’Brien and Ingraham, JJ., Concurred.
Judgment affirmed, with costs.